IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. PD-0996-09, PD-0997-09 & PD-0998-09



EDWARD PETER AUGUSTINE NEWPORT, Appellant
                  

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS
DALLAS COUNTY



                        Per curiam.  Keasler, and Hervey, JJ., dissent.

O R D E R 

           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)
because it does not contain a complete copy of the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: September 30, 2009
Do Not Publish